                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

STACY DESHOTEL, ET AL.                                 CIVIL ACTION NO. 6:17-1508

VERSUS                                                 JUDGE TERRY DOUGHTY

UNIFIRST CORPORATION, ET AL.                           MAG. JUDGE PATRICK J. HANNA


                                               RULING

       Pending before the Court is Defendant Unifirst Corporation’s (“Unifirst”) Motion for

Partial Summary Judgment [Doc. No. 26]. Unifirst moves the Court for summary judgment on

causation with regard to Plaintiff Stacey Deshotel’s injury to his left wrist. Plaintiffs did not file

a memorandum in opposition to the motion.

       For the following reasons, Unifirst’s motion is DENIED.

I.     FACTS AND PROCEDURAL BACKGROUND

       This case arises out of a slip and fall incident. On or about September 19, 2016, Defendant

Unifirst delivered a mat to Cajun Express Service Center (“Cajun”), a business co-owned by

Plaintiff Stacey Deshotel. Mr. Deshotel alleges that on or about September 20, 2016, he was

working on the front sales floor at Cajun and needed to go out the front entrance. On his way out,

his foot caught in the mat, and he fell. Mr. Deshotel hit his head on the door, breaking the glass.

He also contends and testified in his deposition that he injured his left wrist, although he does not

recall whether he hit it on the door or on the floor, perhaps trying to break his fall.

       In the month prior to his injury, Mr. Deshotel was seen by his family doctor, Dr. Jake

LaFleur and diagnosed with a sprain of that wrist.
        Two days after his fall, on September 22, 2018, Mr. Deshotel was seen by Dr. John Tassin,

another local doctor. Although Dr. Tassin’s deposition (if taken) was not attached to Unifirst’s

Motion for Partial Summary Judgment, his medical records indicate that Mr. Deshotel reported

the fall at work, and he sought treatment, among other problems, for pain in his left wrist. Dr.

Tassin noted swelling in that wrist and tenderness with decreased range of motion.

        Mr. Deshotel ultimately had surgery on his left wrist on January 24, 2017. Dr. Mark

Dodson, the surgeon, performed a left extensor carpilunaris tendon release. Dr. Dodson testified

that the injury to the wrist could have occurred prior to the fall given his history of a sprain in that

wrist. However, he also testified that he could not say that the fall caused or at least contributed

to the condition of Mr. Deshotel’s wrist. [Doc. No. 26-12, Deposition of Dr. Mark Dodson, p.

20].

        On September 19, 2017, the Deshotels filed suit against Unifirst and ESIS, Inc. (“ESIS”)

        On October 19, 2018, ESIS filed a Motion for Summary Judgment.

        On the same day, Unifirst and ESIS filed the instant Motion for Partial Summary Judgment.

        On November 16, 2018, the Court issued a Ruling [Doc. No. 34] and Judgment [Doc. No.

35] dismissing all claims against ESIS. The claims remain pending against Unifirst.1

        The Court is now prepared to rule.


II.     LAW AND ANALYSIS

        A.      Summary Judgment

        Summary judgment Ashall [be] grant[ed] . . . if the movant shows that there is no genuine


        As all claims against ESIS have been dismissed with prejudice, the Court will consider
        1

this motion as having been filed by Unifirst alone.

                                                   2
dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ FED. R.

CIV. P. 56(a). A fact is Amaterial@ if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if the evidence is such that a

reasonable fact finder could render a verdict for the nonmoving party. Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than Asome

metaphysical doubt as to the material facts.@ Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

       B.      Causation

       Unifirst moves the Court for partial summary judgment that Mr. Deshotel’s alleged “trip

and fall” did not cause or contribute “to the need for surgery of [his] left upper extremity in January

of 2017.” [Doc. No. 26, ¶ 1].

       In a negligence action, the plaintiff bears the burden of proving five elements:

       (1) the defendant had a duty to conform his conduct to a specific standard (the duty
       element); (2) the defendant’s conduct failed to conform to the appropriate standard
       (the breach element); (3) the defendant’s substandard conduct was a cause in fact
       of the plaintiff’s injuries (the cause-in-fact element); (4) the defendant’s
       substandard conduct was a legal cause of the plaintiff’s injuries (the scope of
       liability or scope of protection element); and (5) the actual damages (the damages
       element).


Lemann v. Essen Lane Daiquiris, Inc., 2005-1095 (La. 3/10/06), 923 So. 2d 627, 632–33.

                                                  3
Unifirst’s motion addresses only causation, and “[c]ausation is an issue of fact that is generally

decided at the trial on the merits.” Estate of Adams v. Home Health Care of Louisiana, 775 So.2d

1064, 1065 (La. 2000); see also Arceneaux v. State Farm Fire & Cas. Co., No. 07-3830, 2009 WL

1393711, at *3 (E.D. La. May 18, 2009) (quoting same).

       The Court has carefully reviewed the depositions of Mr. Deshotel and those provided of

certain physicians, as well as the medical records. After review, the Court finds that there are

genuine issues of material fact for trial as to whether Mr. Deshotel’s fall caused or contributed to

Dr. Dodson’s surgery on his left wrist. Accordingly, Unifirst is not entitled to summary judgment

on causation.

    III.        CONCLUSION

       For the foregoing reasons, Unifirst’s Motion for Partial Summary Judgment [Doc. No. 26]

is DENIED.

       MONROE, LOUISIANA, this 19th day of November, 2018.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
